           Case 3:19-cv-00433-VAB Document 16 Filed 05/21/20 Page 1 of 16



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


ANTHONY RIVERA,
Plaintiff,

    v.
                                                  No. 3:19-cv-433 (VAB)
SCOTT SEMPLE, et al.,
   Defendants.


                                  INITIAL REVIEW ORDER

         Anthony Rivera (“Plaintiff”), currently incarcerated at MacDougall-Walker Correctional

Institution in Suffield, Connecticut, filed a Complaint pro se under 42 U.S.C. § 1983 against

Commissioner Scott Semple, Warden Scott Erfe, Deputy Warden Hannah, Captain James

Watson, Deputy Commissioner Monica Rinaldi, Captain D. Synott, Lieutenant Boyd-Carter,

Correctional Officer Wright, Correctional Officer Vergas, Correctional Officer Vendura,

Correctional Officer Pepacchio, and Warden William Mulligan (“Defendants”). Compl., ECF

No. 1 (Mar. 22, 2019). Mr. Rivera alleges that Defendants violated his constitutional rights by

extending his stay in restrictive housing and placing him on High Security Status without a

hearing.

         Mr. Rivera filed two motions to amend his Complaint but failed to submit a proposed

amended complaint with either motion. Mot. to Amend, ECF No 9 (Dec. 5, 2019); Mot. to

Amend, ECF No. 10 (Feb. 14, 2020). On March 25, 2020, the Court directed Mr. Rivera to file

an amended Complaint containing all his allegations and claims on or before May 1, 2020, or the

case would be dismissed. Order, ECF No. 14 (Mar. 25, 2020).

         On April 20, 2020, Mr. Rivera filed his Amended Complaint, and listed eight defendants

in the caption: Lieutenant Boyd-Carter, Captain Watson, Warden John Smith, Commissioner
            Case 3:19-cv-00433-VAB Document 16 Filed 05/21/20 Page 2 of 16



John Smith, Counselor Zlutin Jahic, Property Officer Burns, MHU staff, and Intelligence

officers. Am. Compl., ECF No. 15 (Apr. 20, 2020). Within the body of the Amended Complaint,

Mr. Rivera identifies Commissioner John Smith as Commissioner Scott Semple, indicates that

there were three intelligence officers, and adds two defendants, Captain D. Synott and Deputy

Commissioner M. Rinaldi. 1

           For the reasons explained below, all claims are dismissed under 28 U.S.C. §1915A(b)(1).

      I.       BACKGROUND 2

           On January 26, 2018, the Intelligence Unit at Cheshire Correctional Institution in

Cheshire, Connecticut (“Cheshire”), allegedly determined that Mr. Rivera was in possession of

and had used a cell phone while incarcerated. Am. Compl. ¶ 2. Mr. Rivera conceded that he used

the cell phone, but alleges he was not in possession of the phone when the Intelligence officers

“arrested” him. Id. ¶ 3. Mr. Rivera’s cellmate, an inmate he identifies as Lorenzo, allegedly

confessed that he smuggled the phone into the correctional facility. Id.

           Mr. Rivera was allegedly strip-searched and taken to the Restrictive Housing Unit

(“RHU”). Id. ¶ 5. That afternoon, Mr. Rivera alleges he was taken to a small room to be

interrogated. Id. ¶ 6. Three intelligence officers allegedly questioned Mr. Rivera about the phone,

asking whose phone it was and whether he had used it. Id. ¶ 7. Mr. Rivera allegedly answered

that he had not used the phone and did not know to whom it belonged. Id. The officers allegedly

consulted a stack of papers in the room and stated that Mr. Rivera had used the phone to call his

mother and father. Id. ¶ 8. Mr. Rivera then allegedly confessed that he had used the phone to




1
 Although Federal Rule of Civil Procedure 10(a) requires that all defendants be listed in the case caption, the Court
will consider Captain Synott and Deputy Commissioner Rinaldi as defendants.
2
    Mr. Rivera’s fact statement is on pages 8–16 and 57–58 of the Amended Complaint.


                                                          2
         Case 3:19-cv-00433-VAB Document 16 Filed 05/21/20 Page 3 of 16



speak to his mother, “but didn’t get through with [his father] . . . [because his] father was still in

surgery.” Id. When questioned again, Mr. Rivera allegedly denied watching pornography on the

phone but admitted to watching movies and television programs, like The Walking Dead. Id. ¶ 9.

       Mr. Rivera allegedly did not receive a disciplinary report within twenty-four hours of the

discovery of his misconduct, as allegedly specified in the Department of Correction

Administrative Directives, but received the disciplinary report twenty-eight days later. Id. ¶ 10.

       On February 18, 2018, Mr. Rivera allegedly sent an Inmate Request to Lieutenant Boyd-

Carter demanding that the disciplinary charge be dismissed for a due process violation. Id. ¶ 12.

At the time he sent the request, Mr. Rivera had allegedly been in segregation for twenty-three

days. Id. ¶ 13. In the Inmate Request, Mr. Rivera allegedly stated that Administrative Directive

9.5 affords correctional staff fourteen days to issue a disciplinary report and that the deadline

may be extended but only with notice to the prisoner, which allegedly was not done. Id. ¶ 14.

       After thirty-three days in segregation, Mr. Rivera’s cellmate, inmate Lorenzo, allegedly

noticed that Mr. Rivera “was having a mental health crisis.” Id. ¶ 16. Inmate Lorenzo allegedly

stopped a mental health worker who was passing the cell. Id. Inmate Lorenzo allegedly

complained that no mental health staff had toured the unit since January 26, 2018, which

allegedly violated Administrative Directive 9.4, which requires that any inmate in RHU for more

than thirty days undergo a personal interview with a psychologist or psychiatrist. Id.

       On March 1, 2018, Mr. Rivera allegedly stopped a passing mental health worker, stating

that he had been in RHU for thirty-four days and his “head was not right.” Id. ¶ 17. Mr. Rivera

allegedly questioned why he had not been transferred and stated that mental health medication he

had taken in the past was not helpful. Id. The mental health worker allegedly did not call Mr.

Rivera to the mental health unit for evaluation, but “encouraged the plaintiff to utilize relaxation



                                                   3
         Case 3:19-cv-00433-VAB Document 16 Filed 05/21/20 Page 4 of 16



techniques.” Id. ¶ 19.

       On March 2, 2018, Mr. Rivera allegedly told a mental health worker that the relaxation

techniques were not working, that his head was “not right,” and explained his history of mental

health issues since 1998. Id. ¶ 20.

       On March 6, 2018, while allegedly “still in distress,” Mr. Rivera stated to a passing

mental health worker that he had made multiple requests for mental health services and remained

in distress. Id. ¶ 21. He allegedly exclaimed, “why are you violating my constitutional rights and

violating your own Administrative Directives?!” Id.

       On March 8, 2018, Mr. Rivera allegedly attempted to seek help again, and told a passing

mental health worker that he had racing thoughts and did not feel safe. Id. ¶ 22. Mr. Rivera was

allegedly told that he would be placed on Behavior Observation Status because he was

displaying signs of depression and anxiety, and was at risk of self-harm. Id.

       On March 9, 2018, Mr. Rivera again saw a passing mental health worker, and asked why

he only saw them when they were passing his cell. Id. ¶ 23.

       On March 12, 2018, Mr. Rivera allegedly complained to a mental health worker that he

could not sleep at night because the light was kept on all day and because “the plaintiff hasn’t

had human contact for a while.” Id. ¶ 24.

       The following day, on March 13, 2018, Mr. Rivera allegedly reported to a passing mental

health worker that the lack of human contact had made him depressed. Id. ¶ 25. The same day,

Mr. Rivera allegedly wrote to Captain Watson asking why he had not been transferred from

RHU. Id. ¶ 26. He allegedly noted that he should have been transferred out of RHU within three

days of completing the sanctions for the disciplinary charges. Id. Captain Watson allegedly

responded that Mr. Rivera was not on the transfer list. Id. ¶ 27.



                                                 4
         Case 3:19-cv-00433-VAB Document 16 Filed 05/21/20 Page 5 of 16



       The property of Mr. Rivera and Inmate Lorenzo, who also allegedly was Mr. Rivera’s

cellmate in general population, was allegedly packed together when they went to RHU. Id. ¶ 28.

On March 14, 2018, Mr. Rivera was allegedly given five minutes to sort through the joint

property before he was transferred. Id.

       On March 16, 2018, Lieutenant Boyd-Carter allegedly informed Mr. Rivera that he could

not appeal his disciplinary charges because he had pled guilty to two felonies, Misconduct and

Contraband Class A. Id. ¶ 29. Mr. Rivera alleges that although Administrative Directive 9.5(8)

required correctional staff to report serious criminal offenses to the Connecticut State Police for

investigation and action, this did not happen in his case Id. ¶ 31.

       On March 22, 2018, Mr. Rivera allegedly filed a grievance against Lieutenant Boyd-

Carter and Captain Watson for violating his rights under the Fifth, Eighth, and Fourteenth

Amendments. Id. ¶ 36.

       On April 9, 2018, Mr. Rivera allegedly received a Restrictive Status Notification of

Decision form. Id. ¶ 37. Mr. Rivera allegedly refused to cooperate with Counselor Jahic and

would not sign the form, because he allegedly had not attended a hearing before being placed on

High Security status. Id.

       On April 19, 2018, Officer Burns allegedly called Mr. Rivera to the Admitting and

Processing area to retrieve his property. Id. ¶ 38. Officer Burns allegedly tried to give Mr. Rivera

his game console without the games. Id. ¶ 39. Mr. Rivera allegedly refused to accept the console

“with missing bottoms” and demanded that the intelligence officers pay to repair the console and

return three games. Id.

       Mr. Rivera claims he has exhausted all administrative remedies. Id. ¶ 40. He asserts the

following claims for relief: violations of the Fifth Amendment for Defendants’ inspection and



                                                  5
             Case 3:19-cv-00433-VAB Document 16 Filed 05/21/20 Page 6 of 16



destruction of Mr. Rivera’s property, specifically his game console, id. ¶ 41; violations of the

Eighth Amendment for Defendants’ failure of deliberate indifference to his psychological

distress, id. ¶ 42; violations of the Due Process Clause of the Fourteenth Amendment, id. ¶¶ 43–

45.

            On March 22, 2019, Mr. Rivera filed his Complaint, and on April 20, 2020, this

Amended Complaint. Compl.; Am. Compl.

      II.      STANDARD OF REVIEW

            Under 28 U.S.C. § 1915A(b), district courts must review prisoners’ civil complaints

against governmental actors and sua sponte “dismiss . . . any portion of [a] complaint [that] is

frivolous, malicious, or fails to state a claim upon which relief may be granted,” or that “seeks

monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b); see

also Liner v. Goord, 196 F.3d 132, 134 & n.1 (2d Cir. 1999) (explaining that, under the Prisoner

Litigation Reform Act, sua sponte dismissal of frivolous prisoner complaints is mandatory);

Tapia-Ortiz v. Winter, 185 F.3d 8, 11 (2d Cir. 1999) (“Section 1915A requires that a district

court screen a civil complaint brought by a prisoner against a governmental entity or its agents

and dismiss the complaint sua sponte if, inter alia, the complaint is ‘frivolous, malicious, or fails

to state a claim upon which relief may be granted.’”) (quoting 28 U.S.C. § 1915A).

            The Federal Rules of Civil Procedure require that a plaintiff plead only “a short and plain

statement of the claim showing that the pleader is entitled to relief,” see Fed. R. Civ. P. 8(a)(2),

to provide the defendant “fair notice of what the . . . claim is and the grounds upon which it

rests,” see Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

            A plaintiff’s “[f]actual allegations must be enough to raise a right to relief above the

speculative level,” and assert a cause of action with enough heft to show entitlement to relief and



                                                      6
           Case 3:19-cv-00433-VAB Document 16 Filed 05/21/20 Page 7 of 16



“enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 555,

570. A claim is facially plausible if “the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

          Although the Federal Rules of Civil Procedure do not require “detailed factual

allegations,” a complaint must offer more than “labels and conclusions,” “a formulaic recitation

of the elements of a cause of action,” or “naked assertion[s] devoid of “further factual

enhancement.” Twombly, 550 U.S. at 555–57. Plausibility at the pleading stage is nonetheless

distinct from probability, and “a well-pleaded complaint may proceed even if it strikes a savvy

judge that actual proof of [the claim] is improbable, and . . . recovery is very remote and

unlikely.” Id. at 556 (internal quotation marks omitted).

          Complaints filed by pro se plaintiffs, however, “must be construed liberally and

interpreted to raise the strongest arguments that they suggest.” Sykes v. Bank of Am., 723 F.3d

399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons, 470 F. 3d 471, 474 (2d

Cir. 2006)) (internal quotation marks omitted); see also Tracy v. Freshwater, 623 F. 3d 90, 101–

02 (2d Cir. 2010) (discussing the “special solicitude” courts afford pro se litigants).

   III.      DISCUSSION

          Mr. Rivera includes the following claims in his Amended Complaint: (1) the (unnamed)

intelligence officers violated his Fifth Amendment rights by destroying his game console; (2)

Defendants were deliberately indifferent to inmate safety in violation of the Eighth Amendment

by failing to curb the psychological abuse of inmates; (3) Defendants violated his Fourteenth

Amendment right to due process by denying him judicial proceedings and impersonating law

enforcement officers; (4) certain Defendants’ supervisory liability for failure to ensure that his



                                                  7
         Case 3:19-cv-00433-VAB Document 16 Filed 05/21/20 Page 8 of 16



rights were not violated; and (5) Defendants Rinaldi and Synott failed to ensure that their agents

did not violate his constitutional rights to “a fair due process.” Am. Compl. ¶¶ 41–45.

       A.      Claims Related to Property

       The Fifth Amendment Due Process Clause applies to the federal government, and the

Due Process Clause of the Fourteenth Amendment applies to the states. Welch v. United States,

136 S. Ct. 1257, 1261-62 (2016). As no Defendant is a federal actor, the Fifth Amendment is not

applicable to Mr. Rivera’s claim that Defendants unconstitutionally destroyed his console. Any

Fifth Amendment claims are dismissed under 28 U.S.C. § 1915A(b)(1). The Court will,

however, consider his claim under the Fourteenth Amendment.

       The Fourteenth Amendment Due Process Clause protects against the deprivation of

liberty and property without due process of law. Wilkinson v. Austin, 545 U.S. 209, 221 (2005).

Although the Fifth Amendment’s Due Process clause “provides protection for convicted

prisoners and pretrial detainees alike against the deprivation of their property without due

process of law,” Bell v. Wolfish, 441 U.S. 520, 554 (1979), a prisoner has no due process claim

based on an unauthorized deprivation of property by a state employee, whether that deprivation

is intentional or negligent, so long as there is a meaningful state post-deprivation remedy for the

loss, Hudson v. Palmer, 468 U.S. 517, 533 (1984).

       Connecticut inmates may file a claim with the Lost Property Board and, if that claim is

denied, can file a claim with the Office of the Connecticut Claims Commissioner. See

Administrative Directive Chapter 9 Classification, DEPARTMENT OF CORRECTION,

portal.ct.gov/DOC/AD/AD-Chapter-9 (last visited May 21, 2020); Conn. Gen. Stat. § 4-142. The

Second Circuit has found that these remedies are adequate state post-conviction remedies. See

Riddick v. Semple, 731 F. App’x 11, 13–14 (2d Cir. 2018) (finding Connecticut had adequate



                                                 8
         Case 3:19-cv-00433-VAB Document 16 Filed 05/21/20 Page 9 of 16



remedies for prisoner’s lost property claim).

       As a result, Mr. Rivera cannot state a cognizable Section 1983 claim regarding his lost or

destroyed game console. Accordingly, the property claim is dismissed under 28 U.S.C. §

1915A(b)(1).

       B.      Claim of Deliberate Indifference to Safety

       To state a claim for deliberate indifference to safety based on conditions of confinement,

Mr. Rivera “must show that the alleged condition was sufficiently serious and that the defendants

acted with a sufficiently culpable state of mind, that is, that they acted maliciously and

sadistically to cause harm.” Orr v. Marquis, No. 3:18-CV-1908 (MPS), 2019 WL 161504, at *3

(D. Conn. Jan. 10, 2019) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994)). The defendants

must have been aware of and deliberately disregarded an excessive risk of harm to Mr. Rivera.

Id. (citing McClandon v. Maldonado, No. 3:16-cv-2136 (SRU), 2017 WL 3821792, at *5 (D.

Conn. Aug. 31, 2017)).

       Mr. Rivera alleges that the defendants were deliberately indifferent to inmate safety in

violation of the Eighth Amendment by failing to curb the psychological abuse of inmates.

Construing his Amended Complaint liberally, as the Court must at this stage, reveals only two

sets of allegations that could apply to a deliberate indifference claim.

       First, Mr. Rivera alleges that he was unable to sleep because the light in the cell was on

all day. Am. Compl. ¶ 24. However, his inmate clinical record on March 12, 2018, when he

allegedly complained to a passing mental health worker, indicated that Mr. Rivera reported to

mental health staff had he had slept well two nights, but “not last night,” Ex. 8: Clinical Record,

ECF No. 15 at 50 (indicating treatment notes on March 6, March 11, and March 12, of 2018).

Even if the light were on all day and night instead of only during the day, this condition is not



                                                  9
         Case 3:19-cv-00433-VAB Document 16 Filed 05/21/20 Page 10 of 16



unconstitutional. See Wilkinson v. Austin, 545 U.S. 209, 224 (2005) (noting that constant light,

possibly dimmed at night, is a condition common to most solitary confinement facilities). Mr.

Rivera fails to allege facts suggesting that the defendants were aware of and deliberately

disregarded a serious risk of harm to him.

         Second, Mr. Rivera describes a lack of mental health treatment throughout his Amended

Complaint. He alleges that he spoke to mental health staff when they passed his cell, and

although they gave him some recommendations, he was never called to the mental health unit for

a personal interview or evaluation.

         The Eighth Amendment forbids deliberate indifference to prisoners’ serious medical or

mental health needs. Spavone v. N. Y. State Dep’t of Corr. Servs., 719 F.3d 127, 138 (2d Cir.

2013). To state a claim for deliberate indifference to a serious medical or mental health need, the

plaintiff must show both that his need was serious, and that the defendant acted with a

sufficiently culpable state of mind. See Smith v. Carpenter, 316 F.3d 178, 184 (2d Cir. 2003)

(citing Estelle v. Gamble, 429 U.S. 97, 104 (1976)). There are both objective and subjective

components to the deliberate indifference standard. See Hathaway v. Coughlin, 37 F.3d 63, 66

(2d Cir. 1994). Objectively, the alleged deprivation must be “sufficiently serious.” Wilson v.

Seiter, 501 U.S. 294, 298 (1991). The condition must produce death, degeneration, or extreme

pain. See Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996). Subjectively, the defendant

must have been actually aware of a substantial risk that the plaintiff would suffer serious harm as

a result of his actions or inactions. See Salahuddin v. Goord, 467 F.3d 263, 279–80 (2d Cir.

2006).

         Negligence that would support a claim for medical malpractice does not rise to the level

of deliberate indifference and is not cognizable under section 1983. See id. Nor does a



                                                10
        Case 3:19-cv-00433-VAB Document 16 Filed 05/21/20 Page 11 of 16



disagreement over the treatment provided demonstrate deliberate indifference. See Wright v.

Rao, 622 F. App’x 46, 47 (2d Cir. 2015) (citing Chance v. Armstrong, 143 F.3d 698, 703 (2d Cir.

1998)). “It is well-established that mere disagreement over the proper treatment does not create a

constitutional claim. So long as the treatment given is adequate, the fact that a prisoner might

prefer a different treatment does not give rise to an Eighth Amendment violation.” Chance, 143

F.3d at 703.

       Although Mr. Rivera alleges that he was denied mental health treatment, he attaches to

his Amended Complaint mental health treatment notes indicating that he was seen one-on-one at

his cell on March 1, 2018, and on several subsequent dates. See Exs., ECF No. 15 at 41, 56, 50

(indicating treatment notes for March 1, 2, 6, 11, and 18, all in 2018). The treatment notes

indicate that Mr. Rivera was seen when mental health staff made rounds in the unit, not when he

stopped passing staff as alleged. Id.

       In addition, contrary to his claims here, on March 2, 2018, Mr. Rivera reported that his

mental health issues were not related to his confinement in segregation. Id. at 46. It appears from

the records submitted, that Mr. Rivera’s claim is that he was seen at his cell in response to his

requests for treatment rather than in the mental health unit. The Constitution does not mandate

the place mental health treatment is provided. Thus, Mr. Rivera has not alleged facts supporting a

claim for deliberate indifference to mental health needs.

       Even if the Court were to determine that Mr. Rivera’s allegations state a claim for

deliberate indifference to mental health needs, he has not identified a proper defendant for such a

claim. Mr. Rivera includes “MHU staff” as a Defendant. The Court can effect service only on

specifically named Defendants.

       As Mr. Rivera does not name any staff member who denied him mental health treatment



                                                 11
        Case 3:19-cv-00433-VAB Document 16 Filed 05/21/20 Page 12 of 16



or who was responsible for ensuring that proper mental health treatment was provided, he fails to

identify any Defendant for his claim, and these claims will be dismissed under 28 U.S.C. §

1915A(b)(1).

       C.      Due Process Claims

       Mr. Rivera alleges that Defendants violated his Fourteenth Amendment right to due

process by denying him initiation of judicial proceedings. Mr. Rivera alleges no facts suggesting

that he was denied the ability to file any action in court. The Court assumes, therefore, that he is

asserting a claim based on his prison disciplinary proceedings.

       To assert due process claims, Mr. Rivera must show that he had a protected liberty

interest in remaining free from the conditions imposed and, if he had such an interest, that the

defendants deprived him of the interest without affording him due process of law. See Walker v.

Fischer, 523 F. App’x 43, 44 (2d Cir. 2013) (citing Giano v. Selsky, 238 F.3d 223, 225 (2d Cir.

2001)). No liberty interest in avoiding more restrictive confinement, such as punitive or

administrative segregation, arises under the Constitution itself. Wilkinson v. Austin, 545 U.S.

209, 221–22 (2005). Such an interest may arise, however, if state “statutes or regulations require,

in ‘language of an unmistakably mandatory character,’ that a prisoner not suffer a particular

deprivation absent specified predicates.” Tellier v. Fields, 280 F.3d 69, 81 (2d Cir.2000)

(quotation marks omitted) (quoting Welch v. Bartlett, 196 F.3d 389, 392 (2d Cir.1999)).

       Before a cognizable liberty interest exists, however, the new placement must “impose[ ]

atypical and significant hardship on the inmate in relation to the ordinary incidents of prison

life.” Wilkinson, 545 U.S. at 223 (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)). “[T]he

duration of [segregated] confinement is a distinct factor bearing on atypicality and must be

carefully considered.” Colon v. Howard, 215 F.3d 227, 231 (2d Cir. 2000). A very long period of



                                                 12
        Case 3:19-cv-00433-VAB Document 16 Filed 05/21/20 Page 13 of 16



segregation confinement—longer than 305 days—is sufficiently atypical to trigger due process

protections. Palmer v. Richards, 364 F.3d 60, 65 (2d Cir. 2004).

       Mr. Rivera alleges that he was confined in restrictive housing for twenty-six days before

receiving the disciplinary report. The Second Circuit has held that segregated confinement for

less than thirty days fails, as a matter of law, to show that the prisoner was subjected to an

atypical and significant hardship. See Palmer, 364 F.3d at 65–66 (noting Second Circuit has

“affirmed dismissal of due process claims only in cases where the period of time spent in

[restrictive housing] was exceedingly short—less than the 30 days that the Sandin plaintiff spent

in [restrictive housing]—and there was no indication that the plaintiff endured unusual

[restrictive housing] conditions”). Thus, there is no basis for a due process claim based on the

twenty-six-day period.

       Even if the Court were to consider additional days until the disciplinary hearing, time Mr.

Rivera does not specify, his claim fails. The Second Circuit has held that confinement in

restrictive housing for less than 101 days, without more, does not constitute an atypical and

significant hardship sufficient to state a claim under Sandin v. Conner, 515 U.S. 472 (1995);

Mclellan v. Chapdelaine, No. 3:16-cv-2032(VAB), 2017 WL 388804, at *4 (D. Conn. Jan. 27,

2017) (citing Borcsok v. Early, 299 F. App’x 76, 78 (2d Cir. 2008) and Sealey v. Giltner, 197

F.3d 578, 589 (2d Cir. 1999)). Again, Mr. Rivera alleges no facts suggesting that his

confinement in RHU was especially harsh.

       Mr. Rivera also alleges that he was classified to High Security status without a hearing.

Before he can challenge the procedures used to classify him to High Security status, Mr. Rivera

must establish that he has a liberty interest in avoiding this classification. Although, as noted

above, the Constitution does not afford inmates a liberty interest in avoiding transfer to more



                                                 13
        Case 3:19-cv-00433-VAB Document 16 Filed 05/21/20 Page 14 of 16



adverse conditions of confinement, a liberty interest may be created under state law subject to

the limitation set forth in Sandin. Wilkinson, 545 U.S. at 221–22; see Walker v. Fischer, 523 F.

App’x 43, 44 (2d Cir. 2013) (Sandin analysis appropriate for due process challenge to

placement in restrictive housing).

       Mr. Rivera includes no allegations as to either the conditions or duration of his

confinement on High Security status. Mr. Rivera was specifically instructed by the Court on two

occasions that he must include all facts supporting his claims in the Amended Complaint. See

Order, ECF No. 12 (Feb. 28, 2020) (“Mr. Rivera may amend his Complaint once as of right;

however, without an amended Complaint, the Court cannot properly review Mr. Rivera’s

claims. Accordingly, Mr. Rivera is directed to file an amended Cmoplaint containing all of his

allegations and claims . . . .”); Order, ECF No. 14 (Mar. 25, 2020) (“Mr. Rivera has failed to file

an Amended Complaint containing all of his allegations and claims. . . . If Mr. Rivera fails to do

so, the Court will dismiss the case.”). Because Mr. Rivera alleges no facts suggesting that he

was subjected to an atypical and significant hardship, he fails to state a plausible due process

claim relating to his High Security placement.

       The only other applicable allegation is Mr. Rivera allegedly been told that he could not

appeal the disciplinary finding because he pled guilty; however, Mr. Rivera has no

constitutionally protected right to appeal a guilty plea to a prison disciplinary charge. See Wolff

v. McDonnell, 418 U.S. 539, 563-70 (1974) (omitting right to appeal from list of minimal due

process requirements at prison disciplinary hearing). In addition, correctional directives

specifically preclude an appeal and, in pleading guilty, Mr. Rivera acknowledged that there was

no appeal. Administrative Directive 9.5 section 16(h)(iv)(2) provides that when pleading guilty

to a disciplinary charge, the inmate signs the back of the disciplinary report acknowledging that



                                                 14
        Case 3:19-cv-00433-VAB Document 16 Filed 05/21/20 Page 15 of 16



no appeal is permitted from a guilty plea. See Administrative Directive Chapter 9 Classification,

DEPARTMENT OF CORRECTION, portal.ct.gov/DOC/AD/AD-Chapter-9 (last visited May 21,

2020). Thus, the lack of appeal also does not state a cognizable due process claim.

       Accordingly, all due process claims are dismissed under 28 U.S.C. § 1915A(b)(1).

       D.      Claims Related to Impersonating Law Enforcement

       Mr. Rivera contends that Defendants also violated his right to due process by

impersonating law enforcement officers. The Court cannot discern a basis for the claim. The only

allegation that could be relevant to this claim is Mr. Rivera’s allegation that Defendants did not

report his “serious criminal offense” to the Connecticut State Police as provided under

Administrative Directive 9.5 section 8. Am. Compl. ¶ 31. Because the Court can discern no

constitutional right to be referred for prosecution, this claim is dismissed under 28 U.S.C. §

1915A(b)(1).

       E.      Due Process Claims—Supervisory Liability

       Finally, Mr. Rivera asserts claims for supervisory liability related to his due process

claims, both as a general claim against unspecified Defendants and a specific claim against

Defendants Synott and Rinaldi. Am. Compl. ¶¶ 44–45.

       Where the court has dismissed the underlying constitutional claims, a claim for

supervisory liability premised on the same facts is not cognizable. Lawrence v. Evans, 669 F.

App’x 27, 28 (2d Cir. 2016); see also Raspardo v. Carlone, 770 F.3d 97, 127 (2d Cir. 2014)

(“Liability cannot be imputed to [the supervisor] without an underlying constitutional

violation.”); Blyden v. Mancusi, 186 F.3d 252, 265 (2d Cir. 1999) (“Of course, for a supervisor

to be liable under Section 1983, there must have been an underlying constitutional violation.”).




                                                15
         Case 3:19-cv-00433-VAB Document 16 Filed 05/21/20 Page 16 of 16



         Because the Court has dismissed Mr. Rivera’s due process claims, there is no underlying

constitutional claim upon which to base a claim for supervisory liability. Accordingly, the claims

for supervisory liability are dismissed under 28 U.S.C. § 1915A(b)(1).

   IV.      CONCLUSION

         For the reasons stated above, the Amended Complaint is DISMISSED under 28 U.S.C. §

1915A(b)(1).

         The Clerk of Court is respectfully directed to close this case.

         SO ORDERED at Bridgeport, Connecticut, this 21st day of May, 2020.


                                                       /s/ Victor A. Bolden

                                                       VICTOR A. BOLDEN
                                                       UNITED STATES DISTRICT JUDGE




                                                  16
